PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/129,372
Filing Date: 26 Sep 2016
Appellant(s): Gupta, Vivek



__________________
Thomas G. Eschweiler
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/25/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Rejection of claims 1-7 and 9-25 under 35 U.S.C. §103
In Appeal Brief (AB), page 5, Appellant assets: Bergstrom et al. do not disclose a logic configured to ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route the IP traffic, as recited in respective claims 1,10 and 18, with emphasis added. 
First, in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Simply arguing against Bergstrom does not render the claims allowable. It is the combination of Lee and Bergstrom that teaches the main limitation being argued by Appellant of “ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route the IP traffic”. Please see the responses below which explain how Lee clearly teaches applying ANDSF MO routing policy, and Bergstrom clearly teaches “ignore any RAN rules in conjunction with applying the….routing policy…”

Examiner would like to clarify that the rejection relied on a combination of Lee et al. (hereinafter Lee) and Bergstrom et al. (hereinafter Bergstrom) in the Final Office Action.  Lee does not disclose ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route the IP traffic meaning Lee does not explicitly disclose that a UE runs a routing policy under ANDSF MO in conjunction with not considering any RAN rules, with emphasis added.  In view of Bergstrom, it is obvious to ignore any RAN rules in conjunction with what Lee has taught regarding the UE applying the routing policy.
Back to the main argument in AB page 6, Appellant appears to rely on that Bergstrom teaches ignoring RAN rules while applying a WLAN selection policy (WLANSP) to select a WLAN (see an exemplifying method in Bergstrom paragraphs [0129], supported by its provisional application 61/883,225, page 11, lines 30-35 as cited in FOA). Therefore, Appellant appears to challenge the combination of Lee and Bergstrom because Bergstrom discloses that the WLANSP (i.e., a selection policy) is different from an ANDSF MO routing policy (see AB page 7), hence Bergstrom is silent about ignoring RAN rules in conjunction with applying the “routing policy.”
Although examiner respectfully disagrees with this argument based on the fact that it is the combination that actually teaches the entirely of the limitation, the limitation is further rendered obvious based on the following remarks. Examiner respectfully disagrees because Examiner does not believe Appellant has presented evidence sufficient to show that combining the prior art was uniquely challenging or difficult for one of ordinary skill in the art.  First, Examiner respectfully disagrees that the difference of WLANSP (or selection policy of WLAN as described by Appellant) and ANDSF MO routing policy (or traffic routing policy as described by Appellant) is substantial, and thus one of ordinary skill in the art would have been motivated to combine the applied teachings of Bergstrom, with the routing policy as in Lee to avoid RAN rules when they are not desired (specifically disclosed in Bergstrom).  At least according to Bergstrom, WLANSP could be a policy to connect WLAN A or WLAN B based on a traffic condition (see paragraph [0008]) and a routing policy (e.g. ISPR) could be a policy to route traffic between different accesses such as routing voice traffic to 3GPP but browsing to WLAN (see paragraph [0011]).  As we can see from the examples, WLANSP can determine a connection with WLAN A or WLAN B, hence determine a preference to route traffic to WLAN A or WLAN B, and ISPR can determine a routing of voice traffic to 3GPP instead of WLAN and a routing of browsing traffic to WLAN instead of 3GPP, hence a selection of 3GPP or WLAN for a certain type of traffic. Therefore, selecting which connection (i.e. which WLAN, or either 3GPP or WLAN) to route traffic to/through clearly can be interpreted as a “routing policy” as traffic would then flow to/through the one selected, and thus the traffic has been “routed” through the selected WLAN/3GPP.  	Second, Examiner believes that it would be obvious to ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route the IP traffic based on the applied combination. Even if there is a subtle difference between WLANSP and ANDSF MO routing policy, the claimed “apply the ANDSF MO routing policy” is a broad limitation.  As recited in claim 1, “ANDSF MO routing policy” is applied to route IP traffic. The claim language is broad such that a person having ordinary skill in the art can interpret that the IP traffic can be routed to WLAN A by connecting/selecting WLAN A ignore any RAN rules in conjunction with applying a connection rule under ANDSF for routing traffic of the UE, hence it is obvious to ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route the IP traffic because, for example, RAN rules may not be wanted by the home operator when RAN rules should not be to apply to a particular WLAN according to the policy (see Bergstrom, paragraph [0129]).  In other words, if the WLAN is selected without considering the RAN rules, then traffic is routed to the WLAN. If the WLAN is not selected, then traffic would not be routed to the WLAN.  Therefore, the combination of Lee and Bergstrom established the obviousness of the claimed limitations and clearly teaches the argued claim limitation of “ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route the IP traffic”.
Appellant further challenges in AP page 8: Claim 1 particularly recites an ANDSF MO routing policy to route IP traffic, and as explained above, the ANDSF MO routing policy is clearly different from the WLANSP, which is a selection policy. Therefore, 
Examiner respectfully disagrees as the combination clearly teaches the argued limitation. Lee specifically teaches applying the ANDSF MO routing policy as shown in par. 55, 71, and 73). Bergstrom was then combined to show the obviousness of “ignore any RAN rules in conjunction with applying the…routing policy”. In Bergstrom the WLANSP could be a policy to connect WLAN A or WLAN B based on a traffic condition (see paragraph [0008]) and a routing policy (e.g. ISPR) could be a policy to route traffic between different accesses such as routing voice traffic to 3GPP but browsing to WLAN (see paragraph [0011]).  As we can see from the examples, WLANSP can determine a connection with WLAN A or WLAN B, hence determine a preference to route traffic to WLAN A or WLAN B, and ISPR can determine a routing of voice traffic to 3GPP instead of WLAN and a routing of browsing traffic to WLAN instead of 3GPP, hence a selection of 3GPP or WLAN for a certain type of traffic.  Moreover, it is understood the WLAN selection policies is a component of ANDSF similar to ISRP and ISMP.  As explained above, even there if is a subtle difference between WLANSP and ANDSF MO routing policy, there is not enough reasoning to stop one person having ordinary skill in the art to configure the UE to ignore any RAN rules in conjunction with applying a routing policy to route the IP traffic based on the understanding of Bergstrom, since RAN rules may not be considered when UE routes the traffic to the selected WLAN according to an ANDSF policy. This concept when combined with the previously shown teachings of Lee (which clearly teaches the used of ANDSF MO routing policy to route IP traffic, par. 55, 71, 73) clearly teaches the argued limitation of “ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route the IP traffic”.
Appellant further challenges in AP page 9:  Applicant hereby submits that such a conclusion is inappropriate. While ANDSF MO routing policy and WLANSP are components of ANDSF, ANDSF MO routing policy and WLANSP are different from one another as explained above. Therefore, ignoring RAN rules while applying WLANSP in Bergstrom cannot be considered to be equivalent to ignoring RAN rules while applying ANDSF MO routing policy, as recited in claim 1.
Examiner respectfully disagrees.  Examiner would like to emphasize that Lee does not disclose ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route the IP traffic, meaning Lee does not explicitly disclose that a UE runs a routing policy under ANDSF MO in conjunction with not considering any RAN rules, with emphasis added.  In view of Bergstrom, it is obvious to ignore any RAN rules in conjunction with what Lee has taught regarding the UE applying the routing policy.  It would be obvious to ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route the IP traffic even if there is a subtle difference between WLANSP and ANDSF MO routing policy, because the claimed “apply the ANDSF MO routing policy” is a broad limitation. As recited in claim 1, “ANDSF MO routing policy” is applied to route IP traffic. The claim language is broad such that a person having ordinary skill in the art can interpret that the IP traffic can be routed to WLAN A by connecting to WLAN A according to the “ANDSF MO routing policy.”  As explained above, it is obvious to ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route the IP traffic because, for example, RAN rules may not be wanted by the home 

B. Rejection of claims 26-27, 29 and 30 under 35 U.S.C. §103
In AB pages 9-10, Appellant first assets: Bergstrom et al. do not disclose determining that the UE supports use of RAN thresholds in ANDSF routing policies or configuring an ANDSF routing policy that includes one or more RAN threshold-based ANDSF rules, with emphasis added.
In response, Appellant seems to map this claimed limitation with page 9, lines 11-35 and page 10, lines 1-3 of Specification of the application (see AB page 4, last paragraph of section V).  At best, Examiner clarifies that the supported material discloses a process to determine whether a UE can support use of RAN thresholds in ANDSF routing policies, then configure the ANDSF MO, but there is not a definition on what RAN thresholds in ANDSF routing policies or RAN threshold-based ANDSF rules are.  Examiner relied on other limitations in the claim to interpret “RAN threshold.”  Claim 26 recites, set a parameter within an access network discovery and selection function (ANDSF) management object (MO)...to indicate whether a home operator for the UE prefers visited public land mobile network (V-PLMN) radio access network (RAN) thresholds.  Such that, it seems there is an indicator regarding the RAN thresholds in ANDSF routing policies / rules.  In comparison, Bergstrom discloses an example for adding a flag in WLANSP indicating that any RAN-rules should be ignored.  In other words, RAN rules is not wanted by the home operator when RAN rules should not be applied to a particular WLAN according to the policy (see Bergstrom, paragraph [0129], supported by its provisional application 61/883,225, page 11, lines 30-35).  Additionally, one skilled in the art understands RAN rules of Bergstrom comprise RAN thresholds because when RAN rules are used, measurements are evaluated against thresholds (e.g. Bergstrom, paragraph [0019]).  Therefore, in determining whether UE can use RAN thresholds in ANDSF routing policies, one can determine whether the UE can evaluate measurements against RAN thresholds in conjunction with the ANDSF policies.  Since the combination of Lee (teaching the applying of ANDSF MOS routing policy) and Bergstrom (teaching RAN rules including one or more RAN threshold based rules) discloses a system that allows or disallows RAN rules in ANDSF policies, the combination can clearly be considered to read on “configure an ANDSF MO for the UE with an ANDSF MO routing policy that includes one or more RAN threshold-based ANDSF rules.”
Appellant then challenges in AP page 11: Bergstrom et al. provide no teaching of routing rules or RAN thresholds associated therewith. From above, it can be seen that Bergstrom et al. disclose connecting to a WLAN (i.e., a first WLAN or a second WLAN) based on applying one or more of ANDSF, user preferences or RAN rules. (See also paragraph [0059]). Specifically, Bergstrom et al. disclose connecting to a WLAN using both RAN rules and ANDSF rules. However, Bergstrom et al. do not disclose configuring the UE with one or more RAN threshold based ANDSF rules. In fact, while Bergstrom et al. disclose applying both RAN rules and ANDSF rules, no teaching is utilizing RAN thresholds for applying RAN rules, not routing rules as claimed, with emphasis added.
Examiner clarifies Appellant appears to challenge that RAN thresholds of Bergstrom are only used in RAN rules, let alone applying ANDSF rules based on RAN thresholds.  In contrast, the limitation requires configure an ANDSF MO for the UE with an ANDSF MO routing policy that includes one or more RAN threshold-based ANDSF rules.  Such that, how to configure the ANDSF MO for the UE with RAN threshold-based ANDSF rules is not specified by this broad limitation. What kind of threshold is used is not specified neither.  Also, it is not defined in the mapping of the Specification according to AB page 4.  In view of Bergstrom, however, one skill in the art understands the RAN thresholds, for example, RSRP and RCPI thresholds, can be configured to UE for determining a routing between WLAN and 3GPP (see Bergstrom, paragraph [0019]).  Appellant may argue, RAN rules is not equivalent to ANDSF rules, thus the RAN thresholds of Bergstrom are not in the ANDSF rules (emphasis added).  Examiner believes such an argument is unconvincing because there is not enough disclosure in defining how this claimed RAN thresholds are placed in said ANDSF rules.  When Bergstrom teaches that one or more of ANDSF and RAN rules can be applied to connection of the access points, the applicable rules are effectively one collection of routing policies, hence the claimed “RAN threshold based-ANDSF rules.”
 Appellant further challenges in AP page 12: Further, since Bergstrom discloses that RAN rules may be applied in conjunction with ANDSF rules, such RAN thresholds 
In response, Examiner restates that RAN threshold-based ANDSF rules is not specified with more detail.  In comparison, Examiner believes that the RAN thresholds of Bergstrom, for example, RSRP threshold is used against RSPR measurement, then routing between WLAN and 3GPP is determined based on the RSRP measurement.  Under ISRP of Bergstrom, for example, 3GPP or WLAN can be selected to route the traffic of voice or browsing.  If Bergstrom teaches a hierarchy of combination of RAN rules and ISRP rules, then Examiner would not think that the RSRP threshold can be independent from routing between 3GPP and WLAN. In addition, Bergstrom discloses an example for adding a flag in WLANSP indicating that any RAN-rules should be ignore for the UE.  In view of the above, Examiner believes the prima facie evidence has been provided and Bergstrom discloses “configure an ANDSF MO for the UE with an ANDSF MO routing policy that includes one or more RAN threshold-based ANDSF rules.”
Appellant further challenges in page 12-13: Bergstrom et al. do not disclose a computing device configured to configure a UE to ignore any RAN rules in conjunction with applying the ANDSF MO routing policy to route internet protocol (IP) traffic, for the same reasons as cited above with respect to claim 1. Therefore, the combination of 
In response, the argument is directed to the reasoning with respect to claim 1 on Bergstrom, the explanation can be found above and is not repeated here.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YAOTANG WANG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        

Conferees:
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474                

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.